Citation Nr: 1641443	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left clavicle disability.  

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a low back disability. 

6.  Entitlement to service connection for a right forearm disability, claimed as residual of a severed tendon.

7.  Entitlement to service connection for brain disability, claimed as dead brain tissue. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to May 1997.   

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a hearing before a Decision Review Officer of the RO in May 2014.  A transcript of the proceeding is of record. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 

The claims for service connection for a left ankle disability and increased ratings are addressed in the REMAND section that follows the below ORDER.



FINDINGS OF FACT

1.  A chronic low back disorder was not present until more than one year after the Veteran's discharge from service and is not etiologically related to service.  

2.  No right forearm disability has been present during the period of the claim.  

3.  A brain disability was not present until years after discharge from service and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for a right forearm disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

3.  The criteria for service connection for a brain disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and probative evidence as to whether a thoracolumbar spine disability or brain disability is related to service and whether the Veteran has a right forearm disability have been obtained.  

Accordingly, the Board will address the merits of the appellant's appeal.

II.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis and organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background

The September 1978 entrance examination revealed approximately a 1-inch scar on the right forearm.  

A January 1985 treatment record reveals the Veteran's history of back pain.  He reported falling on ice two days earlier.  He also reported symptoms of sore throat and vomiting.  The record and follow-up records reveal a diagnosis of strep throat.  A December 1985 examination record reveals normal clinical findings for the spine, nervous system, and upper extremities.  

A June 1989 examination record reveals normal clinical findings for the spine, nervous system, and upper extremities and negative history as to recurrent spine pain or painful or trick shoulder or elbow.  The record notes a four-centimeter scar on the right distal forearm.  An August 1989 treatment record reveals the Veteran's one-day history of back pain, since playing racquetball.  He reported that the pain was on the right side of the back.  The diagnosis was back strain.

A July 1991 treatment record reveals a history of right elbow pain for one month.  The record reveals a history of pain in the right elbow since starting racquetball activities.  The diagnosis was mild medial epicondylitis.  An October 1992 treatment record reveals the Veteran's history of right-side upper back pain, around the right shoulder.  He reported that his job required heavy lifting.  The diagnosis was right trapezius and low back pain.  

A July 1994 examination record reveals normal clinical findings for the spine, nervous system, and right upper extremity and negative history as to recurrent spine pain.  The record notes a history of painful or "trick" shoulder or elbow, but the record indicates that the history was associated with the left clavicle disability.  The record reports a history of laceration of the right fifth flexor carpi ulnaris tendon. 

A February 1997 examination record reveals normal clinical findings for the spine, and nervous system and negative history as to recurrent spine pain.  The record notes abnormal clinical findings for the upper extremities and history of painful or "trick" shoulder or elbow, but the record indicates that the notations were associated with the left clavicle disability.  

A March 2000 private treatment record reveals the Veteran's history of upper back pain.  The Veteran reported a gradual but fast onset of the pain, indicating that it began two days earlier after bowling.  The Veteran reported similar symptoms for the previous six to ten years.  A June 2000 private orthopedic evaluation record indicates that spinal exam showed no abnormalities of alignment or areas of tenderness and normal range of motion.  

September 2001 and January 2002 private treatment records reveal findings of low back tenderness and a history of pain. 

April 2002 private treatment records indicate that the Veteran was injured after being attacked by two men.  The records note that he was kicked in the back and hit in the cervical spine and head.  X-ray images of the thoracolumbar spine showed mild degenerative changes.  Computerized tomography (CT) scan of the head was negative for abnormality.  May 2002 magnetic resonance imaging (MRI) of the head showed small areas of possible lacunar infarcts in the left thalami and right medial temporal lobe and small amount of scattered white matter hyperintensities of unknown etiology that did not appear to fit the pattern of a demyelinating process

An April 2005 private treatment record reveals the Veteran's history of mid and lower back pain that began several years earlier and worsened five days earlier, after he felt a pull or snap in the back while opening a door.  The Veteran reported a history of back pain since service.  The diagnosis was spondylosis with myelopathy. 

A June 2006 private treatment record reveals the Veteran's history of loss of thought, stuttering, fatigue, overall decline in motor skills, and weight loss for the previous three weeks.  The record indicates that the Veteran attributed the neurological problems to stress.  The diagnosis was "mental and behavioral problems with communication (including speech)."  The record notes a finding of acute stress and indicates that the Veteran should undergo a complete neurological evaluation.    
 
A November 2006 private treatment record reveals the Veteran's history of stress and fatigue and neurological problems "again."  The record reveals a finding of chronic altered mental state.  The record notes that the Veteran reported that when he returned to work, he was asked to recall his steps and actions over a previous time which caused extreme stress and emotional turmoil.  

An April 2010 VA examination record reveals the Veteran's history of a low back disability that began during service.  He believed the condition started in 1979 during training, when he dropped on his knees and back and then noticed pain.  He reported that he mainly had relief from back pain during service and that the condition was aggravated in approximately 2003 or 2004, after opening a door.  The diagnosis was degenerative arthritis with mild spondylosis.  The examiner noted that the Veteran was mainly seen for low back pain and muscular/sprain during service and that there was no objective evidence of continuity and chronicity of care.  The examiner added that the current condition was more likely a process of aging and less likely a result of active duty treatment.  

The Veteran also reported slicing the right hand during service, after which time he noted the tendon receding over the forearm medially.  He reported decreased strength and dexterity and problems with fine movement of the fingers.  He denied right elbow or wrist pain, swelling, or flares.  The examiner found no objective evidence for any residuals of the severed tendon to the right forearm or right elbow. 

The Veteran also reported stuttering when he becomes "real fatigued."  He reported that he was told he flatlined three times during clavicle surgery and that he was subsequently noted to have white spots on the brain which a neurologist related to the flatline during surgery.  He denied seizure, headaches, or dizziness.  He reported smoking since age 16.  A CT scan of the head was normal, though there was small benign appearing calcification in the posterior septal necrosis.  The examiner diagnosed lacunar infarcts of the left thalamus and right medial lobe.  The examiner determined that, "with history of smoking," the lacunar infarcts/nonspecific white matter hyperintensities were less likely as not a result of flatline during surgery.  The examiner explained that there was no focal neurological deficit.  

IV.  Analysis

A.  Low Back Disability

Following the review of the evidence, the Board must conclude that service connection is not warranted for a low back disability.  Initially, the Board finds that a preponderance of the evidence shows that the current spine disability was not present until more than one year after the Veteran's discharge from service.  Although the active duty treatment records reveal treatment for back pain, clinical evaluation was consistently normal, including at separation, and the Veteran consistently denied a history of recurrent back pain when asked, including at separation.  The Veteran's back was also found to be normal in 2000.  He was initially found to have a chronic back disorder in 2002, when mild degenerative changes were noted to be present.  In addition a VA examiner has provided a probative opinion that the current low back disability was not incurred during service.  

The Veteran currently reports pain during and since active service.  Although the Veteran is competent to report his symptomatic history, he is not competent to attribute the low back pain to a currently diagnosed disability rather than a different disorder or to acute episodes manifested by pain.  Based on the absence of probative evidence of a current back disability until years after active service and the VA examiner's probative determination that the spine disability was not incurred during service, the Board finds the preponderance of the evidence establishes that the thoracolumbar spine disability was not present more than one year after the Veteran's discharge from service.

The Board further finds the probative evidence does not suggest that a currently diagnosed back disability is related to service.  A VA examiner determined that it is less likely than not that the back disability is related to service and provided a rationale for the opinion, notably that the current disability is due to aging.  There is no medical opinion of record linking the back disability to service.  Although the appellant might believe that his back disability is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

B.  Right Forearm Disability

Service connection is not warranted for a right forearm disability.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a diagnosed right forearm disability at any point.  The medical record does not reveal any medical finding or diagnosis of a right forearm disability, the Veteran has not reported pain or other subjective symptom involving the right forearm, and the 2012 VA examiner determined there was no disability.  Although the Veteran has reported a tendon abnormality where the tendon is "bunched up" in the forearm, there is no indication of a current abnormality involving the right forearm, and the Board finds the objective determination by the VA examiner that there is no disability is more probative than the Veteran's self-serving statements.   

In sum, the preponderance of the evidence establishes that no right forearm disability has been present during the period of the claim.  Accordingly, service connection is not warranted.  Although the Board has considered the doctrine of reasonable doubt, it is not applicable to this claim because the preponderance of the evidence is against the claim.

C.  Brain Disability

Following the review of the evidence, the Board must conclude that service connection is not warranted for a brain disability.  Initially, the Board finds that a preponderance of the evidence shows that a brain abnormality was not present during service or within a year of discharge.  The first evidence of brain abnormality was found on a May 2002 MRI, after the Veteran sustained head trauma and five years after discharge from service, and there is no medical evidence of record dating the onset of the brain abnormality to service.  

The Board further finds the probative evidence does not suggest that a currently diagnosed brain abnormality is related to service.  A VA examiner determined that it is less likely than not that the brain abnormality is related to service and provided a rationale for the opinion, notably that the current disability is associated with smoking.  There is no medical opinion of record linking the brain abnormality to service, and the 2002 MRI indicates that the white matter hyperintensities were of unknown etiology.  The Veteran has reported that his neurologist told him the brain abnormality was related to in-service surgical complications.  The medical records associated with the Veteran's neurological complaints do not reveal such a determination, however, and the Veteran has not reported the existence of outstanding medical records.  

Although the appellant might believe that his brain disability is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim, notably the MRI finding that the white matter hyperintensity is of unknown etiology and the VA examiner's determination that the abnormality is not related to service, is more probative than the Veteran's statements.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

Service connection for a low back disability is denied.  

Service connection for a right forearm disability is denied.  

Service connection for a brain disability is denied. 


REMAND

Regarding the left ankle claim, the Board finds an examination with opinion is needed to determine whether the Veteran has a left ankle disability related to service.  Although a VA examination was conducted in 2010, the examiner determined that the Veteran did not have a left ankle disability, and a subsequent examination record reports a diagnosis of degenerative joint disease.  The Board finds another examination is needed to clarify whether the degenerative joint disease is related to service. 

Regarding the increased rating claims, the U. S. Court of Appeals for Veterans Claims (Court) has held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran was most recently afforded an examination to determine the degree of severity of his left shoulder disability in June 2012 and knee disabilities in June 2014.  The examiners did not perform all of the required range of motion testing or explain why the testing was not completed.  Therefore, the examination reports are not adequate for rating purposes, and the claims must be remanded for an adequate VA examination.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including any private treatment records associated with treatment by J.C., DO.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected left shoulder, left knee, and right knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's right shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of all left ankle disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For each left ankle disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during or is etiologically related to the Veteran's active service. 

The rationale for the opinion(s) must be provided, with consideration of the evidence of recurrent left ankle strain during service.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any additional development deemed necessary.

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


